 





Bigfoot Settles Terms of Merger With Creators of Loadchief

 

[ex10-2_001.jpg] 



 

Bigfoot Project Investments Inc.

 

The Boards of BGFT and ICN are nearing settlement on the terms for merger. The
companies will be wrapping up the letter of intent in the next few days.

 

Bigfoot Project Investments Inc. (OTCMKTS:BGFT)

 

REDWOOD CITY, CA, US, February 20, 2019 Bigfoot Project Investments, Inc. a
public company traded on OTC Markets under the ticker symbol BGFT is nearing a
negotiated agreement on terms of merger with Independent Contractors Network,
Inc. (ICN). After extensive negotiations both Boards feel that they are near
terms for the merger that will be mutually beneficial for all parties involved.

 

   

 

 

The responsible parties plan to wrap up the binding letter of intent over the
next few days. The terms of the agreement including financial information from
ICN will be disclosed in the required SEC filing of the 8K upon signing of the
binding letter of intent. The merger of ICN and Bigfoot is not related to any
prior mergers mentioned by Bigfoot in prior news releases and is not related to
any currently existing logistics company using the name “Bigfoot Delivery.”.

 

Independent Contractors Network, Inc. (ICN) has developed and holds exclusive
license to “Loadchief” last-mile delivery platform. Loadchief is a proprietary
application of Independent Contractors Network, Inc. (A California Corporation).
Loadchief was created by courier-industry professionals with more than 50 years
of combined experience in the delivery industry. The Loadchief platform
transforms economic and resource efficiencies and allocations found by
connecting credentialed, independent drivers with courier companies. Courier
companies and independent drivers get the Loadchief Advantage over their
competition. With the development of Loadchief, ICN has surged to the leading
edge of their industry. The goal of this merger is to expand the Loadchief
service footprint into new regions through access to the OTC Markets.

 

Forward-Looking Statements

 

This press release contains forward-looking information or forward-looking
statements (collectively “forward-looking information”) within the meaning of
applicable securities law. Forward-looking information is typically identified
by words such as: “believe.” “expect,” “anticipate.” “intend,” “estimate,”
“potentially” and similar expressions, are those, which, by their nature, refer
to future events. The Company cautions investors that any forward-looking
information provided by the Company is not a guarantee of future results or
performance, and that actual results may differ materially from those in
forward-looking information as a result of various factors. The reader is
referred to the Company’s public filings for a more complete discussion of such
risk factors and their potential effects which may be accessed through the
Company’s filings on

the SEC website:
https://www.sec.gov/cgi-bin/browse-edgar?company=bigfoot+project&owner=exclude&action=getcompany

 

Bigfoot Project Investments Inc.

 

   

 

 

